 4:08-cr-03067-RGK-DLP Doc # 354 Filed: 03/04/21 Page 1 of 1 - Page ID # 1941




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:08CR3067

       vs.
                                                 MEMORANDUM AND ORDER
GARY ZIERKE JR.,

                    Defendant.


       I have previously denied Mr. Zierke’s request that I recuse myself noting that
no affidavit had been filed as required by 28 U.S.C. § 144 and his allegations of bias
or prejudice was insufficient under 28 U.S.C. § 455. Mr. Zierke has now filed an
affidavit which I conclude is an attempt to disqualify me under 28 U.S.C. §
455(b)(1). I will refer Mr. Zierke’s affidavit in support of recusal (Filing 353) to
Chief Judge John M. Gerrard for disposition. I do this out of an abundance of
caution, although I believe the affidavit is neither timely nor sufficient.

       IT IS ORDERED that Mr. Zierke’s affidavit (Filing 353) is referred to Chief
Judge John M. Gerrard for disposition. If Chief Judge Gerrard finds there is no basis
for recusal, the case will return to me for ruling on that portion of Filing 353 that I
addressed in Filing 350.

      Dated this 4th day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
